Ellis, J.,
conGurrmg. — The purpose of the fifth paragraph of the section is to impose a license tax upon each alien engaged in the fishing industry where his activities are employed on a boat engaged in such industry. One who assists in operating such a boat either as a sailor, pilot, oarsmen, engineer or in any capacity requiring his presence on the boat, is engaged in the fishing industry. If he is an alien, he is required to pay a tax of flO.’OO for engaging in such industry upon a boat. The allegation that he personally used only a hook and line for catching fish is surplusage.
An alien engaged in taking fish from salt waters, for other than his personal use whether he works on a boat or not comes within the provisions of paragraph six of Section fourteen, provided he uses other means than a hook and line or rod and “reed” (reel, I suppose is meant), or similar device for taking the fish from the waters.
*378The indictment charges an offense because the defendant is an alien assisting in the operation of a boat engaged in the fishing industry and has failed to procure for himself a license for engaging in such industry.
I think that an occupational or license tax may be required of an alien for engaging in such business in Florida waters, although no such occupational tax is imposed upon a citizen of the State engaged in such industry. Ex parte Gilletti, 70 Fla. 442, 70 South. Rep. 446; Geer v. State of Connecticut, 161 U. S. 519, 16 Sup. Ct. Rep. 600.
It is true that the indictment does not negative the idea that the defendant had obtained a license under the sixth paragraph of the section, but if the payment of a license under that paragraph would relieve him from the payment of a license under paragraph five that would be a matter of defense.
So I think the petitioner should be remanded.